Citation Nr: 1637565	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  08-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This claim was previously before the Board in September 2011 and April 2012, when it was remanded for further development. 

In March 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.


FINDING OF FACT

The Veteran is not permanently and totally disabled from non-service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided a notice letter in December 2006 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 
 
With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim decided herein.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law and Analysis

The Veteran is seeking entitlement to a non-service-connected pension.  

Eligibility for non-service-connected disability pension is dependent upon the Veteran meeting the threshold service requirements of 38 U.S.C.A. § 1521. Provided that the service requirements of section 1521(j) are met, a Veteran must also meet either a disability or an age requirement.  To satisfy the disability requirement, the Veteran must be permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521 (a) (West 2014).  For Veterans 65 years of age and older, the permanent and total disability requirement under section 1521(a) is excluded.  See 38 U.S.C.A. § 1513 (a) (West 2014); see also Chandler v. Shinseki, 676 F.3d 1045, 1050 (Fed. Cir. 2012). 

In addition to the disability or age requirement, a Veteran must meet net worth and income requirements, including not having an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. See 38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3 (a)(3)(v), 3.23, 3.274 (2015). 

A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled, as determine by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3 (a)(3)(vi)(B) (2015).

In this case, the Veteran had active service during the Vietnam War, and his period of service meets the basic service criteria for eligibility for a pension under 38 U.S.C.A. § 1521.

The Veteran was born in October 1952, and so is under the age of 65.  As such, the evidence must show that the Veteran is permanently and totally disabled from non-service-connected disability not the result of his willful misconduct, and then that he does not have an annual income in excess of the applicable maximum annual pension rate.

In January 2007, the Veteran underwent a VA general examination.  The Veteran reported to the examiner that he was unemployed due to his sleep apnea, which interfered with his job as a van driver.  Following a thorough physical examination and an examination of his medical records, the examiner opined that none of the Veteran's disabilities had any effect on the Veteran's unemployment, as the Veteran was not employed, and that none of the Veteran's disabilities caused him any daily impairment or functioning impairment.

During his March 2012 hearing, the Veteran indicated that he stopped working due to his sleep apnea and excessive sleepiness, which interfered with his driving. 

In November 2014, the Veteran underwent a VA psychological examination.  The examiner opined that the Veteran's depression and anxiety disorder were not related to his active service, and that they caused the Veteran occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or his symptoms were controlled.  The Veteran related that he has had over 60 jobs, which he sometimes quit and was sometimes fired from, and that he last worked in 2005.  The examiner noted that the Veteran quit his medical transport job in 2005 to take care of his elderly parents, and that the employer wanted him to "violate his principles" by leaving a mother with her child on the side of the road.

The examiner noted that the Veteran has been on and off medication, and in and out of therapy since 1997, and has had depression and anxiety since about 1974 (per the Veteran).  The Veteran stated that he was seeing a private psychologist at the present time.  The examiner noted that the Veteran experienced depressed mood, anxiety, and mild memory loss.  The examiner opined that the Veteran's depression and anxiety were present, but mild, and that medical records indicated that his conditions have improved over the years.  The examiner also opined that the Veteran's former job losses were due to issues other than his medical conditions, such as injury, layoffs, choosing to resign, or poor choices such as napping at work.  The examiner finally opined that the Veteran's depression and anxiety would not pose any significant impairment for employment. 

Also in November 2014, the Veteran underwent a general medical VA examination.  The examiner noted that the Veteran's mental health examination was well within acceptable limits, without focal deficits noted, that his short and long term memory were "impressive," that he was well oriented and well-groomed, and a reliable historian.  The Veteran related to the examiner that he got fired from his last job (in 2006) because he pulled over and took a nap with patients in the van.  The Veteran reported that he was ok in his non-work life, and that he never had any problems driving short or long distances, before or since the 2006 "nap."  The Veteran reported that he has not had any problems with sleep apnea since being diagnosed and using the C-PAP and BI-PAP machines, which he used as directed.  The Veteran acknowledged to the examiner that his sleep apnea did not hinder his ability to secure and maintain substantially gainful sedentary and/or physical employment.

The examiner reported that the Veteran's medical records were silent for the pathology, or diagnosis of, COPD.  The Veteran also denied any past medical history of claimed COPD.  As such, the examiner opined that COPD did not hinder the Veteran's ability to secure and maintain substantially gainful sedentary and/or physical employment.

The Veteran also denied his claimed hypertension hindered his ability to secure and maintain substantially gainful sedentary and/or physical employment.

The examiner reported that the Veteran's medical records were silent for the pathology, or diagnosis of, an ulcer.  The Veteran also denied any past medical history of claimed ulcer.  As such, the examiner opined that an ulcer did not hinder the Veteran's ability to secure and maintain substantially gainful sedentary and/or physical employment.

The Veteran also stated that the claimed "lumbar spine disability" was rather episodic, self-limiting pain in the area of bilateral kidneys stemming from kidney stones "too big to be removed."  The Veteran again denied that the claimed lumbar spine disability, or a kidney disability, hindered his ability to secure and maintain substantially gainful sedentary and/or physical employment.

In sum, there is no interpretation of the facts that would support a legal basis for a favorable action with regard to the Veteran's claim for a pension.  The evidence of record, both lay and medical, does not show that any of the current health issues the Veteran has, as serious as they may be, rise to the level of disabilities that hinder his ability to secure and maintain substantially gainful sedentary and/or physical employment.

Thus, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014).    


ORDER

Entitlement to nonservice-connected pension benefits is denied. 


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


